 
THIRD AMENDMENT
TO THE
REGENCY AFFILIATES, INC.
2003 STOCK INCENTIVE PLAN
 
August 13, 2008
 
The 2003 Stock Incentive Plan (“Plan”), as adopted by the Board of Directors of
Regency Affiliates, Inc. (the “Company”) on March 17, 2003 and as amended by the
First Amendment dated as of October 1, 2003 and the Second Amendment dated as of
August 13, 2004, is hereby amended by the Board of Directors of the Company,
pursuant to Section 7(a) of the Plan, as follows:
 
1.             To increase the number of shares of Common Stock, par value $0.01
per share, of the Company available for grant under the Plan by 250,000, the
first paragraph of Section 3 of the Plan is hereby amended by deleting the
number “500,000” and substituting therefor the number “750,000.”
 
2.             Except as modified herein, the Plan shall remain in full force
and effect.
 
IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized officer as of the day first written above.
 
 

  REGENCY AFFILIATES, INC.          
 
By:
/s/ Laurence S. Levy  
 
 
Laurence S. Levy
President
               

 